UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

SONYA DANAE SESSION,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                   18-CV-6253S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



          1.       Plaintiff Sonya Danae Session brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the final decision of the Commissioner of Social

Security that denied her application for supplemental security income (“SSI”) under Title

XVI of the Act. (Docket No. 1). The Court has jurisdiction over this action under 42 U.S.C.

§ 405(g).

          2.       Plaintiff protectively filed an application for SSI with the Social Security

Administration (“SSA”) on January 22, 2015. (R. 1 at 10, 190). Plaintiff alleged disability

beginning January 1, 2012, due to left knee arthritis, spine arthritis with bulging discs,

sciatica (left side), right hand pain/numbness, and difficulty lifting her arm over her head.

(R. at 208). Plaintiff’s application was denied (R. at 84), and Plaintiff thereafter requested

a hearing before an administrative law judge (“ALJ”) (R. at 112).

          3.       On May 25, 2017, ALJ Brian Kane held a hearing at which Plaintiff—

represented by counsel—and Vocational Expert (“VE”) Peter Manzi appeared and

testified. (R. at 32-83). At the time of the hearing, Plaintiff was 47 years old (R. at 36,


1   Citations to the underlying administrative record are designated as “R.”
190), with an 11th grade education and a general equivalency degree (GED) (R. at 37,

210) and past work experience as a housekeeper and childcare worker. (R. at 50, 210).

        4.      The ALJ considered the case de novo and, on August 28, 2017, issued a

written decision denying Plaintiff’s application for benefits. (R. at 10). On January 5,

2018, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at

1-6). Plaintiff filed the current action, challenging the Commissioner’s final decision, 2 on

March 28, 2018. (Docket No. 1).

        5.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 11, 15). Plaintiff filed a response on

March 20, 2019 (Docket No. 16), at which time this Court took the matter under

advisement without oral argument. For the reasons that follow, Plaintiff’s motion is denied

and Defendant’s motion is granted.

        6.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than




2 The ALJ’s August 28, 2017 decision became the final decision of the Commissioner of Social Security on
this matter when the Appeals Council denied Plaintiff’s request for review.

                                                   2
one rational interpretation, the Commissioner’s conclusion must be upheld.           See

Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

      7.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      8.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R. §§

404.1520, 416.920. The Supreme Court of the United States recognized the validity of

this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42 (1987).

      9.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If [s]he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits [her] physical
             or mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based

                                             3
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider
              [her] disabled without considering vocational factors such as
              age, education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, [s]he has the residual functional capacity to
              perform [her] past work. Finally, if the claimant is unable to
              perform [her] past work, the [Commissioner] then determines
              whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       10.    Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460 (1983).

       11.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since January 22, 2015. (R. at 12). At step two, the ALJ found that Plaintiff has

the following severe impairments: left knee degenerative joint disease, lower back

degenerative disc disease and secondary depressive disorder. Id. At step three, the ALJ

found that Plaintiff does not have an impairment or combination of impairments that meets



                                             4
or medically equals any impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix

1. (R. at 13).

       12.       Next, the ALJ found that Plaintiff retained the residual functional capacity

(“RFC”) to perform sedentary work. (R. at 14). At step four, the ALJ found Plaintiff is

unable to perform past relevant work as a housekeeper or childcare worker. (R. at 18).

At step five, the ALJ found that there are jobs that exist in significant numbers in the

national economy that Plaintiff can perform. (R. at 19). Accordingly, the ALJ found that

Plaintiff is not disabled. (R. at 20).

       13.       Plaintiff argues the Commissioner’s denial of benefits is not supported by

substantial evidence because (1) the ALJ did not consider all of Plaintiff’s limitations in

the RFC determination; and (2) the ALJ failed to properly evaluate the medical opinion

evidence of record.       (Docket No. 11 at 16-28).     For the reasons that follow, these

arguments are unavailing.

       14.       Plaintiff first charges that the ALJ failed to conduct a “proper functional

analysis” and “cherry-picked evidence to suggest Plaintiff was more functional.” (Docket

No. 11 at 21). Specifically, Plaintiff claims that “the ALJ ignored medical evidence that

Plaintiff required a cane to stand or walk” and “ignored evidence that Plaintiff was limited

in climbing stairs.” Id. at 20.

       15.       A claimant's RFC reflects "what an individual can still do despite his or her

limitations." Desmond v. Astrue, 2012 U.S. Dist. LEXIS 179805, *14, 2012 WL 6648625,

*5 (N.D.N.Y. Dec. 20, 2012) (quoting Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)).

To determine a claimant's RFC, "the ALJ considers a claimant's physical abilities, mental




                                               5
abilities, symptomatology, including pain and other limitations that could interfere with

work activities on a regular and continuing basis." Id. (citing 20 C.F.R. § 404.1545(a)).

       16.    Here, with respect to Plaintiff’s use of a cane and ability to ambulate, the

ALJ specifically considered Plaintiff’s December 2011 arthroscopic left knee surgery and

subsequent treatment. (R. at 15-17).

       17.    The ALJ found that following knee surgery, Plaintiff continued to have “pain

and difficulty ambulating.”      Id.   Plaintiff’s pain was treated with medication and

corticosteroid injections to the knee. However, Plaintiff experienced side effects from the

injections and the ALJ noted that treatment records “indicate that [Plaintiff’s] compliance

[with] pain treatment has been ‘poor.’” Id.

       18.    Plaintiff was “also prescribed physical therapy and aqua therapy” to treat

her knee impairment, but the ALJ found that “[e]vidence indicates that [Plaintiff] is not

always compliant with treatment.” Id.

       19.    The ALJ also discussed Plaintiff’s use of a cane, noting “[Plaintiff] was

prescribed a cane due to left knee pain and she reported that she uses the cane to walk

long distances or on rough ground.” (R. at 15).

       20.    Plaintiff “used a cane and a brace on the left knee” in May 2015, when

examined by consultative internist Dr. Toor. Id. As the ALJ indicates, “Dr. Toor observed

that [Plaintiff] had a limping gait on the left” both with and without the cane. Id., R. at 486.

       21.    However, when Plaintiff presented for neuromuscular and electrodiagnostic

consultation in August 2015, “her gait was normal and she was able to walk on her heels,

toes and tandem walk.” (R. at 15-16, 811-812). Plaintiff also demonstrated full (5/5)




                                               6
strength in the upper and lower extremities during both consultative examinations. (R. at

487, 811-12).

       22.      Based on this record, the ALJ found that Plaintiff’s left knee degenerative

joint disease is a severe impairment that “result[s] in walking and standing limitations.”

(R. at 13). The ALJ also determined that “[Plaintiff] is independent in ambulation.” Id.

Accordingly, the ALJ found Plaintiff retains the RFC to perform sedentary work. (R. at

14).

       23.      Plaintiff contends this RFC is not supported by substantial evidence but fails

to explain where the ALJ’s logic falters. Plaintiff offers no explanation of how use of a

cane or a reported inability “to climb stairs without the assistance of the upper body” (R.

at 360) would preclude her from doing sedentary work. Neither does Plaintiff provide any

evidence that these limitations would significantly erode the available occupational base

for such work.

       24.      Instead, Plaintiff contends that remand is warranted because “there was

evidence supporting a non-exertional limitation climbing stairs, and an exertional limitation

walking without a cane.” (Docket No. 11 at 21).

       25.      This argument is unavailing. Remand is not warranted simply because

some evidence supports an alternative (more favorable) RFC determination, as Plaintiff

suggests. Rather, the crucial question is whether the ALJ’s determination is supported

by substantial evidence and free of legal error. 42 U.S.C. § 405(g); Beauvoir v. Chater,

104 F.3d 1432, 1433 (2d Cir. 1997).

       26.      This Court finds no deficit in the ALJ’s discussion of the record, and further

finds the evidence to be consistent with the ALJ’s conclusion that “[Plaintiff has lifting,



                                               7
carrying, standing and walking limitations which allow her to perform work at a sedentary

residual functional capacity.” (R. at 17). Therefore, Plaintiff’s first argument fails.

         27.   Plaintiff next maintains that the ALJ failed to properly evaluate medical

opinion evidence. (Docket No. 11 at 21-29). Specifically, Plaintiff argues that the ALJ

“improperly rejected the opinion [of] consultative examiner Dr. Toor” and instead “relied

on his lay opinion” to determine that Plaintiff is not disabled. Id. at 21, 26.

         28.   To be sure, generally, "an ALJ is not qualified to assess a claimant's RFC

on the basis of bare medical findings, and as a result an ALJ's determination of RFC

without a medical advisor's assessment is not supported by substantial evidence." Dailey

v. Astrue, 2010 U.S. Dist. LEXIS 122892, 2010 WL 4703599, *11 (W.D.N.Y. Oct. 26,

2010) (internal quotation omitted), report and recommendation adopted, 2010 U.S. Dist.

LEXIS 122893, 2010 WL 4703591 (W.D.N.Y. Nov. 19, 2010).

         29.   However, the ALJ's opinion need "not perfectly correspond with any of the

opinions of medical sources cited in his decision," and the ALJ is "entitled to weigh all of

the evidence available to make an RFC finding that [is] consistent with the record as a

whole." Matta v. Astrue, 508 Fed. App’x 53, 56 (2d Cir. 2013) (summary order); see also

O'Neil v. Colvin, 2014 U.S. Dist. LEXIS 153872, 2014 WL 5500662, *6 (W.D.N.Y. Oct.

30, 2014) ("the ALJ's RFC finding need not track any one medical opinion").

         30.   In doing so, “[t]he [ALJ] is entitled to rely not only on what the record says,

but also on what it does not say.” Dumas v. Schweiker, 712 F.2d 1545, 1553 (2d Cir.

1983).    Ultimately, “[g]enuine conflicts in the medical evidence are for the [ALJ] to

resolve.” Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002).




                                              8
       31.    On May 1, 2015, Dr. Harbinder Toor performed a consultative examination

of Plaintiff whose chief complaints were chronic pain in her left knee, which Plaintiff rated

as 9/10 on a 1-to-10 pain scale, and constant lower back pain, which Plaintiff reported as

10/10 on the pain scale. (R. at 484-488).

       32.    Dr. Toor observed Plaintiff “appeared to be in moderate pain” and noted

Plaintiff “does daily cooking, cleaning, laundry, and shopping,” tends to her own personal

hygiene, reads, and watches TV. (R. at 484-85).

       33.    As the ALJ discussed (R. at 15), Dr. Toor observed that Plaintiff exhibited

an abnormal gait and some tenderness and ROM restrictions in the knees, however, she

demonstrated 5/5 strength in the lower extremities. (R. at 487).

       34.    Dr. Toor opined that Plaintiff had “moderate to severe limitation standing,

walking, bending, and lifting” as well as “moderate limitation sitting for a long time.” (R.

at 488). Dr. Toor also found Plaintiff “has moderate limitations pushing, pulling, and

reaching with the right shoulder” and “[s]he should avoid irritants or other factor[s] which

can exacerbate her asthma.” Id.

       35.    Contrary to Plaintiff’s allegation (Docket No. 11 at 21), the ALJ did not reject

Dr. Toor’s opinion. Rather, the ALJ accorded the opinion “some weight,” explaining that

Dr. Toor’s assessment “is general and does not provide the specific number of hours [that

Plaintiff] could perform these functions in an 8-hour workday.” (R. at 18).

       36.    In determining what weight to grant to Dr. Toor’s opinion, the ALJ

considered the entire record, some of which was inconsistent with the assessment of the

consultative examiner. (R. at 15-18).




                                              9
       37.    As previously discussed, the ALJ noted that when Plaintiff underwent

neurological testing by Dr. David Herrmann on August 27, 2015, “this time [Plaintiff’s] gait

was normal and she was able to walk on her heels, toes and tandem walk.” (Docket No.

9 at 16, citing R. at 813). Muscle strength in all extremities, including knee flexion and

knee extension was again measured as 5/5, and there is no indication that Plaintiff used

a cane or other assistive device at this appointment. (R. at 784-815).

       38.    The ALJ also considered Plaintiff’s history of noncompliance with

prescribed treatment. (R. at 16). As the ALJ points out, Plaintiff has “been prescribed

physical therapy and aqua therapy [but] [e]vidence indicates that [Plaintiff] is not always

compliant with treatment.” Id.

       39.    The record supports this evaluation. On October 9, 2014, Plaintiff’s primary

care physician, Dr. Richard Kennedy, assessed Plaintiff’s poor compliance and noted he

had “[d]iscussed that she continues to no show appointments I make for her.” (R. at 343).

Dr. Kennedy continued: “I cannot in good faith keep making appointments that she no

show waisting [sic] the consultants available time.” Id.

       40.    On November 6, 2014, Dr. Kennedy wrote “It looks like she didn’t keep the

pain clinic app[ointment]” and added this is “the 3rd pain center I attempted to get her

into.” (R. at 426). Dr. Kennedy’s records also indicate that in recent months, Plaintiff had

“No[-]showed” for two pain clinic appointments, two EMG appointments, an appointment

with an orthopedist, as well as a rheumatology appointment. (R. at 426).

       41.    On April 24, 2015, Dr. Kennedy couldn’t find lab results from tests Plaintiff

claimed to have gotten done. (R. at 565). The record states: “I ordered lab on 11/6/14,




                                            10
12/8/14, 2/27/15, 3/27/15 visits, and as best as I can tell she hasn’t gotten it.” Id. Dr.

Kennedy added, “[Plaintiff] has said in the past she has gotten lab when she didn’t.” Id.

       42.    Plaintiff does not contest these reports of noncompliance with prescribed

treatment, nor does she indicate the ALJ erred in finding that Plaintiff is “independent in

ambulation” (R. at 13). Likewise, Plaintiff does not argue with the ALJ’s finding that Dr.

Toor’s assessment “is general and does not provide the specific number of hours [that

Plaintiff] could perform these functions in an 8-hour workday” (R. at 18).

       43.    Nevertheless, Plaintiff argues that the ALJ was obligated to give Dr. Toor’s

opinion controlling weight and that failure to do so is reversible error. Id. at 25 (“In failing

to give [Dr. Toor’s] opinion controlling weight, the ALJ’s decision was not supported by

substantial evidence.”) Even if this Court were to agree that Dr. Toor’s opinion should

be controlling, Plaintiff fails to articulate how the opinion is inconsistent with finding that

Plaintiff retains the RFC to perform sedentary work.

       44.    Plaintiff claims that “the vocational expert testified that certain limitations in

standing, bending, lifting, or reduced balance, would preclude employment” and

maintains that “the ALJ never provided the more specific limitations to the vocational

expert.” (Docket No. 11 at 25, citing R. at 54). However, Plaintiff’s description of the VE’s

hearing testimony is inaccurate.

       45.    Despite Plaintiff’s claim, the VE did not testify that “certain limitations in

standing, bending, lifting, or reduced balance would preclude employment,” as Plaintiff

avers. (Docket No. 11 at 25).

       46.    Rather, the VE testified that such an individual who was further limited to

sitting, standing, and walking for a combined total of no more than 6.75 hours in an 8-



                                              11
hour workday would be unable to sustain full-time employment. (R. at 53-54). The VE’s

testimony is clear that the reason there would be no jobs for the hypothetical individual

described by Plaintiff’s attorney is that the proposed active time constraints (totaling a

mere 6.75 hours) “doesn’t add up to an eight-hour day.” Id.

       47.    Plaintiff’s next claim, that the ALJ “never provided the more specific

limitations to the vocational expert” is also misleading.

       48.    Upon questioning by the ALJ, the VE testified that an individual limited to a

full range of sedentary work could perform jobs such as that of an order clerk or an

addresser/mailroom clerk, adding “there are many other examples.” (R. at 51).

       49.    Next, the ALJ asked whether any work would be available for an individual

who had additional limitations, including:

              can occasionally lift and carry ten pounds and frequently lift
              and carry ten pounds, can stand or walk two hours, at least
              two hours, can sit about six hours in a workday. She could be
              allowed to stand for 1 to 2 minutes after sitting for 30 to 45
              minutes and be allowed to sit for 1 to 2 minutes after 30
              minutes. Can also push or pull ten pounds. Can occasionally
              climb ramps and/or stairs. Can balance or stoop. Can rarely
              kneel, crouch, or crawl. Can never climb ladders, ropes, or
              scaffolds […] [a]nd would have to avoid concentrated
              exposure to fumes, odors, dusts, gases, poor ventilation, and
              other respiratory irritants.

       (R. at 51-52).

       50.    In response, the VE testified that the hypothetical individual would still be

able to perform as an order clerk — DOT 209.567-014, with 18,468 jobs in the national

economy — or an addresser — DOT 209.587-010, with 30,307 jobs in the national

economy. (R. at 52).




                                             12
       51.      Ultimately, Plaintiff has simply not met her burden. Here, the ALJ found

Plaintiff’s left knee degenerative joint disorder to be a severe impairment that limits

Plaintiff’s RFC to sedentary work.

       52.      Although Plaintiff disagrees with the ALJ’s decision, she fails to demonstrate

that it is contrary to the weight of the evidence. See Brault v. SSA, 683 F.3d 443, 448 (2d

Cir. 2012) (“The substantial evidence standard means once an ALJ finds facts, we can

reject those facts only if a reasonable factfinder would have to conclude otherwise.")

(emphasis in original; internal quotations omitted).

       53.      For the foregoing reasons, this Court finds that the ALJ’s decision is

supported by substantial evidence. Therefore, remand is not warranted.



       IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 11) is DENIED.

       FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

15) is GRANTED.

       FURTHER, that the Clerk of Court is directed to CLOSE this case.

       SO ORDERED.



       Dated:          October 1, 2019
                       Buffalo, New York


                                                         s/William M. Skretny
                                                        WILLIAM M. SKRETNY
                                                       United States District Judge




                                              13
